IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PAIGE MOODY AND KHALIL                : No. 182 EAL 2018
TOMLINSON, CO-ADMINISTRATORS OF       :
THE ESTATE OF GIANNA TOMLINSON,       :
DECEASED                              : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
LEHIGH VALLEY HOSPITAL-CEDAR          :
CREST, LEHIGH VALLEY HEALTH           :
NETWORK, LVPG-EMERGENCY               :
MEDICINE, TERESA M. ROMANO MD,        :
JULIE N. PHILLIPS MD, KENNETH P.      :
RACHWAL PA-C, REGINA L. WYERS PA- :
C VICTOR RODRIGUEZ, M.D., NATHAN      :
C. HIMES M.D. ALEXANDER M. KOWAL      :
M.D. AND MEDICAL IMAGING OF           :
LEHIGH VALLEY, P.C., CHILDREN'S       :
HOSPITAL OF PHILADELPHIA, SACRED :
HEART HOSPITAL, SACRED HEART          :
HEALTH SYSTEMS, SACRED HEART          :
PEDIATRICS ASSOCIATES AND             :
ANDREW UNGER, M.D.                    :
                                      :
                                      :
PETITION OF: LEHIGH VALLEY            :
HOSPITAL-CEDAR CREST, LEHIGH          :
VALLEY HEALTH NETWORK, LVPG-          :
EMERGENCY MEDICINE, TERESA M.         :
ROMANO, M.D., JULIE N. PHILLIPS M.D., :
KENNETH P. RACHWAL PA-C, REGINA       :
L. WYERS PA-C                         :


                                   ORDER



PER CURIAM
     AND NOW, this 12th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.




                               [182 EAL 2018] - 2